Citation Nr: 1101544	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-28 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease (GERD).

2.  Entitlement to an evaluation in excess of 10 percent for a 
low back disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1996 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Veteran offered testimony at a hearing before the undersigned 
Veterans Law Judge at the RO in September 2010.  A transcript is 
in the claims folder.  The Veteran has waived initial 
consideration by the RO of evidence submitted at that time.  

The issue of entitlement to an evaluation in excess of 10 percent 
for a low back disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's GERD with 
hiatal hernia has been manifested by intermittent epigastric 
pain, bloating, frequent heartburn, regurgitation, and a single 
episode of vomiting.  It has not been manifested by material 
weight loss, dysphagia, anemia, or any other symptoms productive 
of considerable or severe impairment of health. 



CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for GERD have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§4.7, 
4.10, 4.120, 4.21, 4.114, Code 7346 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2010).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, the Veteran was provided with a VCAA 
notification letter in November 2006.  It contained all of the 
notice required by Pelegrini and Dingess, and was issued prior to 
the initial adjudication of the Veteran's claim.  Additional 
notification has also been provided to the Veteran after the 
initial adjudication.  The Board finds that the duty to notify 
has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the Veteran has been 
afforded a VA examination of his GERD.  Although the claims 
folder was not made available to the examiners, the Board notes 
that the history contained in the examination report is accurate.  
Furthermore, in claims for increased evaluations, the most 
important findings concern the current impairment that results 
from each disability, and not the historical record.  Finally, 
the examiner had access to the Veteran's computerized VA medical 
records.  All identified records that are available have been 
obtained.  The Veteran offered testimony regarding his claim at 
the September 2010 hearing.  As there is no indication of the 
existence of additional evidence to substantiate the claim, the 
Board concludes that the duty to assist provisions of the VCAA 
have been met. 

Increased Evaluation 

The Veteran contends that his GERD is more disabling than is 
reflected by the 10 percent evaluation currently in effect.  He 
argues that he has to take an excessive amount of medication to 
attempt to control his symptoms, but that he continues to 
experience bloating and regurgitation.  

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, the Board will consider whether or not 
a staged rating is appropriate for the period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The record indicates that entitlement to service connection for 
GERD was established in an April 2000 rating decision.  A 10 
percent evaluation was assigned for this disability, which 
continues to remain in effect.  

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend themselves 
to distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding as outlined in 
38 C.F.R. §§ 4.14,. 4.113. 

Ratings under Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 
to 7348, inclusive, will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

The rating code does not contain a listing for GERD.  When an 
unlisted condition is encountered it will be permissible to rate 
under a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's GERD has been evaluated by analogy to a hiatal 
hernia since service connection was first established by the 
April 2000 rating decision.  The Board had reviewed the rating 
schedule and is unable to find any other code that more 
accurately evaluates the GERD.  In fact, the medical evidence 
shows that the diagnosis of the Veteran's disability now includes 
a hiatal hernia.  Therefore, the Board will continued to rate the 
Veteran's GERD by analogy to the rating code for hiatal hernia.  

Under the rating code for a hiatal hernia, a 10 percent rating is 
warranted for a hiatal hernia with two or more of the symptoms 
for the 30 percent evaluation of less severity.  A 30 percent 
rating is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  Lastly, a 60 percent rating is warranted 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Code 7346.

Private medical records dated March 2006 show that the Veteran 
underwent an esophagogastroduodenoscopy (EGD) with biopsies.  The 
postoperative diagnoses included mucosal tongue throughout 
Barrett's esophagus, sliding hiatal hernia, and mild 
gastroduodenitis.  

The Veteran was afforded a VA examination of his GERD in December 
2006.  He noted that he had recently been referred to a private 
doctor for an endoscopy, which revealed ulcer spots and a hiatal 
hernia.  He was put on a GERD diet and told to elevate his bed.  
Prior to that time, he had experienced heartburn, reflux into the 
back of his mouth and throat, a bloated feeling after meals, 
nausea without vomiting, and burning with the acid reflux.  He 
also experienced abdominal pain on both the right and left sides.  
The pain could be of such severity that it would drop him to his 
knees.  The Veteran had also recently been put on an 1800 calorie 
reduction diet but had not yet lost weight.  On examination, the 
abdomen was soft and obese with mild generalized tenderness.  
There was no guarding or rebound and no palpable organomegaly.  
The diagnoses included GERD, controlled with medication.  

Private medical records dated December 2006 reveal that the 
Veteran was frustrated at his inability to lose weight.  

March 2007 VA records show that the Veteran was seen for his 
annual examination.  His problems included hiatal hernia and 
GERD.  There were also symptoms of what sounded like irritable 
bowel syndrome.  There had been no recent weight changes.  He was 
not experiencing any pain at the examination.  The assessment and 
plan included hiatal hernia with GERD and irritable bowel 
syndrome.  

At the March 2008 annual examination, his active problems were 
noted to include hiatal hernia and esophageal reflux.  He denied 
any unintentional weight loss or gain.  He also denied any chest 
pain, abdominal pain, nausea, or vomiting.  The Veteran was noted 
to have a hiatal hernia and it was further noted that he would 
have symptoms if he did not take his medication.  Following the 
physical evaluation, the assessment included hiatal hernia, 
stable on medication. 

The Veteran was seen at another annual examination in March 2009.  
He denied any chest or abdominal pains, nausea, or vomiting.  The 
diagnoses included GERD, and his medication was noted to work 
well for symptom control.  

VA treatment records dated February 2010 show that the Veteran 
reported bloating, nausea, and regurgitation.  He felt bloated 
after eating or drinking, but experienced some regurgitation when 
he burped to relieve the bloating.  He denied dysphagia.  His 
weight was stable and his appetite good.  He was noted to take 
medications for chronic knee pain.  The Veteran was counseled on 
life style changes.  

In March 2010, the Veteran underwent another EGD.  The findings 
included an irregular Z line; hiatal hernia; normal stomach, and 
duodenitis in the bulb of the duodenum.  There was squamocolumnar 
mucosa with reflux esophagitis.  At this time, the Veteran 
reported continued GERD discomfort with some vomiting.  There was 
no change with the gas or bloating.  The Veteran had reduced his 
coffee intact and stopped using carbonated beverages.  

The Veteran's most recent annual examination was conducted in 
March 2010.  He denied any unintentional weight loss or gain, and 
chest pain.  The review of the abdomen noted hiatal hernia and 
esophagitis.  The assessment was GERD/hiatal hernia.  

A March 2010 study showed normal gastric emptying.  

At a May 2010 gastrointestinal consult, he was noted to have 
changed his diet to lose some weight.  He denied dysphagia, 
odynophagia, and unintentional weight loss.  It was clarified to 
him that his biopsies did not indicate any cellular changes but 
that he required monitoring.  

August 2010 treatment notes show that the Veteran reported 
nonspecific abdominal discomfort.  The results of his recent 
studies were noted.  He denied dysphagia.  

At the September 2010 hearing, the Veteran testified as to the 
many medications needed to control his symptoms.  He noted that 
on one occasion in 2005 he had experienced abdominal pain of such 
severity that he fell to his knees and then went to the emergency 
room.  The Veteran said that he had been placed on a GERD diet.  
He had recently regurgitated, and he would have a bloated feeling 
after meals.  The Veteran said he had not missed any time from 
work due to his GERD, and his only visit to the hospital had been 
the 2005 trip to the emergency room.  The Veteran had lost 
weight, but this was the intentional result of his GERD diet.  He 
had been checked for anemia but the results were negative.  The 
Veteran described his worst symptoms as stabbing pains or 
regurgitation.  The pains occurred two or three times a week, and 
the regurgitation about once every two weeks.  See Transcript.  

The Board finds that entitlement to an evaluation in excess of 10 
percent for GERD is not supported by the evidence.  The Veteran's 
GERD with hiatal hernia has been manifested by intermittent 
epigastric pain two or three times a week, bloating, frequent 
heartburn, regurgitation about twice a month, and a single report 
of vomiting in March 2010.  It has not been manifested by 
material weight loss, and in fact the Veteran has struggled to 
lose weight.  There is also no evidence of dysphagia, or anemia.  
The evidence indicates that the Veteran's symptoms were 
apparently well controlled by medication for much of the period 
on appeal, and he denied most or all relevant symptoms at the 
annual examinations conducted in March 2007, March 2008, and 
March 2009.  The Board finds that while the Veteran has two or 
more of the symptoms required for a 30 percent rating, there are 
others he does not experience, and more importantly his symptoms 
are not productive of considerable impairment of health.  
Entitlement to an increased rating for GERD is not warranted.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that the 
Veteran's service connected GERD presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of the 
regular schedular standards.  All of the symptoms reported by the 
Veteran are contemplated by the rating code.  He has not missed 
work due to the GERD, and he has only a single visit to the 
emergency room without hospital admission in the last six years.  
Hence, referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease is denied. 


REMAND

The Veteran contends that the VA examination of his low back 
disability was inadequate for rating purposes.  Specifically, he 
notes that the examiner failed to use a goniometer.  He requests 
that he be scheduled for an additional examination.  

A review of the record shows that the Veteran was provided with a 
VA examination of his low back disability in December 2006.  The 
examination report does not note that a goniometer was used, and 
the Veteran has testified that it was not used.  

VA regulation states that the use of a goniometer in the 
measurement of limitation of motion is indispensable.  38 C.F.R. 
§ 4.46.  Furthermore, the Board notes that the Veteran's 
examination was conducted nearly four years ago.  Therefore, the 
Board finds that the Veteran should be scheduled for another VA 
examination of his low back disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
back examination to determine the nature 
and severity of his low back disability.  
All indicated tests and studies should be 
conducted.  The range of motions should be 
obtained with a goniometer, and the 
examination report should state that this 
device was utilized.  The claims folder 
should be made available to the examiner 
for review with the examination.  Any 
additional limitation due to pain, 
weakness, excess fatigability or 
incoordination on repetitive motion should 
be noted in terms of degrees.  All 
neurologic symptoms should also be 
identified.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


